Citation Nr: 1226538	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-51 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a  lung disorder, to include asbestosis.

3.  Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1997.

This matter comes to the Board of Veterans Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement in April 2009, and the RO issued statement of the case dated in November 2009.  The Veteran submitted his substantive appeal in December 2009.

In his December 2009 substantive appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at the local regional office.  A hearing was scheduled for July 2011.  The Veteran failed to report for the hearing, and since that time has not requested to testify at another hearing.  The Board therefore finds that the Veteran has withdrawn his request to testify.  38 C.F.R. § 20.704.

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  

In his April 2009 notice of disagreement, the Veteran indicated that his sleep disorder could be post traumatic stress.  A claim related to stress or post traumatic stress disorder has not been not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for hypertension and a  lung disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDING OF FACT

A sleep disorder did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

A sleep disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1153, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in November 2006 and February 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

In this regard, the Board acknowledges that the Veteran has not been afforded a VA examination in connection with his sleep disorder claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence indicate that there may be a nexus between a current disability or symptoms and the Veteran's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board finds that a VA examination is not necessary.  The evidence contained in the Veteran's claims file does not establish that the Veteran has a sleep disorder.  Absent evidence that indicates that the Veteran has a current claimed disability related to symptoms in service, the Board finds that a VA examination is not necessary for the disposition of the claim.  The record is complete and the case is ready for review.

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a sleep disorder.

A review of the Veteran's service treatment records does not indicate complaints of or a diagnosis related to any sleep disorder.  On examination prior to separation in October 1996, there were no findings of a sleep disorder and the Veteran denied having or ever having had difficulty sleeping.  

After service, private medical reports reflect treatment for physical problems with hypertension and the lungs.  There is, however, no complaint, finding or diagnosis related to sleep impairment.

Based on the foregoing, the Board finds that entitlement to service connection for a sleep disorder is not warranted in this case.  The Veteran has not been diagnosed with a sleep disorder.  And, as noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In addition, the Board notes that the Veteran has contended on his own behalf that he has a sleep disorder related to his military service.  He contends that he has irregular sleeping habits as a result of stress from working conditions in the Navy.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

To the extent the Veteran is competent to claim that he has had sleep difficulty since service, the Board does not find his claim credible.  There were no complaints of sleep problems in service or in the post service clinical record.  On examination about eight months prior to service discharge, the Veteran denied having any sleep difficulty.  The Board finds it unlikely that the Veteran would not have mentioned sleep difficulties, when he sought treatment for other maladies, if he thought it was significant.  
 
In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a sleep disorder is denied.



REMAND

The Veteran contends that he has hypertension and a lung disorder, to include residuals of asbestos exposure, that are related to his military service.  The Veteran's service treatment records, while indicating mostly normal blood pressure readings, but also contain some higher readings, including a reading of 144/94 in December 1995.  After service, the Veteran was diagnosed with hypertension.  In addition, with respect to his lung claim, the Veteran reported that he was stationed on a pre-commissioned ship, the USS John C. Stennis (CVS-74) and exposed to conditions that required a filtration mask.  He indicated that he was exposed to metal dust from metal grinders, and that he was likely exposed to asbestos during a two week temporary duty assignment on the USS America while it was being decommissioned (there is no record in the service personnel folder of his assignment on the USS America).  The Veteran reported that he was told that this ship had asbestos in the flooring, as well as the paint and insulation.  After service, the Veteran reported that he was diagnosed with granulitis.  An x-ray dated in December 2004 indicated that there were changes of previous granulomatous disease.

While the RO requested any information regarding the Veteran's exposure to radiation (there is none shown), it did not specifically request any information regarding his claimed exposure to asbestos.  

Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran's hypertension had its onset in service or within one year of service, or whether the Veteran has a  lung disorder related to his military service, including any asbestos exposure therein.  

Prior to affording the Veteran a VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Updated records of the Veteran's treatment with his private physician, Dr. M., should be obtained.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.   The RO should request updated treatment records from the Veteran's private physician, Dr. M.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The RO should contact the appropriate service department and attempt to verify whether or not the Veteran was likely exposed to asbestos, in light of his military occupational specialty and assigned duties in service.  

3.  The AMC/RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has hypertension and/ or a lung disorder, that are related to the Veteran's military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

For any hypertension and/or lung disorder found, is there a 50 percent probability or greater that it had its onset during active duty, (or in the case of hypertension, within one year of active duty), or is the disability otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  Thereafter, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


